DETAILED ACTION
	Pending claims are 1-20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-10, drawn to an anchor delivery system, classified in A61B 2017/0409.
II. Claim 11-16, drawn to an anchor, classified in A61B 17/0401.
III. Claim 17-20, drawn to a suture/anchor, classified in A61B 2017/0448.
The inventions are independent or distinct, each from the other because:
Inventions group I and group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to a delivery system and does not require the use of the specific anchor as described in group II nor does the anchor of group II require the delivery device of group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions group I and group III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to a delivery system and does not .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions group II and group III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because only a single anchor is claimed and there is not knotting structure for holding multiple anchors together.  The subcombination has separate utility such as sequentially deployable anchors which are connected together by suture material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Marlo Grolnic on February 23, 2022 a provisional election was made without traverse to prosecute the invention of Group III, claim 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1-16 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Santangelo (Pub No US/2018/0116654).
Regarding claim 17, Santangelo discloses A suture/anchor construct comprising: a first anchor (distal implant 664) and a second anchor (proximal implant 662) (Santangelo, col. 4, 6-13, fig. 3-7),
each of the first and second anchors (implants 664, 662) comprising: a generally cylindrical body (cylindrical body portion 670) having a top surface and a bottom surface, each of the top and bottom surfaces extending along a longitudinal axis between proximal and distal ends of the body (Santangelo, fig. 4A and 4B discloses an implant with a top and bottom that extend along the longitudinal axis); and
a rail (boss 404) extending from the top surface of the body (Santangelo, col. 9-10), the rail comprising at least one projection (center 667 and projections fig. 6H) extending along a majority of a length of a side of the rail (proximal implant 662 is configured with additional material at its center 667 or proximal end 668 in order to provide additional interference in the event that the pullout force is large enough to move proximal implant 662 distally, Santangelo, col. 40 and 41 and fig. 6h, 6I, 6J disclose a portion of the boss that either has one projection (center 667) or two (shown in Fig. 6I and 6J with two projection running along the side), 
the projection providing a retaining function when engaged with a mating surface of a delivery device (inadvertent deployment of the proximal implant (or implants) may be avoided through the use of corresponding retention features (e.g., dimples, slots, bosses, etc.) on the implants, Santangelo, col. 12; 
and a knotted suture (knotted suture 306) coupling the first and second anchors (Santangelo, col. 27 and 30, fig. 3 and 6A).
Regarding claim 18, Santangelo discloses the construct of claim 17, wherein each of the first and second anchors (implants 662, 664) are symmetrical along a length and width of the anchor (Santangelo, fig. 3-6 disclose the implants as being symmetrical).
Regarding claim 19, Santangelo discloses the construct of claim 17, wherein a first end and a second end of the rail (boss 404) are sloped toward the cylindrical body (Santangelo, fig. 3-6 disclose the implant ends that slope towards the body).
Regarding claim 20, Santangelo discloses the construct of claim 17, wherein the first and second anchors (implants 662, 664) are the same (Santangelo, Col. 40, and fig. 6G disclose the implant as the same).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771 

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771